Lundberg Stratton, J.,
concurring. I respectfully concur in the opinion of the majority, but write separately to express my outrage at the extraordinary delay in this case. In August 1993, these children were first removed from a home where, clearly, they were at serious risk. They have now languished in foster care for over five years. Seventeen months of that delay lies clearly at the feet of Judge McMaster, who instead of upholding his statutory duty to decide this case in seven days, despite DHS’s repeated attempts to bring it to his attention, did not rule on the matter for seventeen months.
Seventeen months is an eternity in the life of a child. Such a delay is inexcusable. We in the judicial system must be zealous to ensure that the lives of children will not be disrupted by failure of a judge to perform his or her duties in a timely fashion.